internal_revenue_service number release date index number ------------------------ ---------------------------- ----------------------------------------- ----------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-151360-07 date march legend trustor spouse dollar_figurea x charity ------------------------ -------------------- ------------------ -- ----------------------------------------------- dear ---------------- this is in response to a letter from your authorized representative dated date requesting rulings on whether certain trust provisions will affect the qualification of a proposed trust as a charitable_remainder_unitrust crut under sec_664 of the internal_revenue_code code and the applicable regulations and on the gift and estate_tax consequences of a proposed transaction trustor intends to form a_trust and fund the trust with stock valued at dollar_figurea the proposed trust trust is intended to qualify as a valid crut under sec_664 and the corresponding regulations article of trust provides for a unitrust_amount of x percent of the net fair_market_value of the assets of the trust valued on the first day of each taxable_year in each taxable_year of the unitrust period the trustee shall pay i twenty-five percent of plr-151360-07 the unitrust_amount to trustor during her lifetime and after her death to spouse during his lifetime if he survives trustor and ii seventy-five percent of the unitrust_amount to such one or more of the following persons and or organizations as the special trustee in the sole and absolute discretion of the special trustee determines and directs the trustor during her lifetime and after her death to spouse and or any organization described in sec_170 sec_2055 and sec_2522 at the time when any unitrust payment is distributed to it the first day of the unitrust period shall be the date property is first transferred to the trust and the last day of the unitrust period shall be the date of death of the survivor of trustor and spouse article of trust provides that at the termination of the unitrust period the trustee shall distribute all of the principal and income of trust to charity provided however that trustor shall have the power to substitute in the place of such organization such one or more other organizations described in sec_170 sec_2055 and sec_2522 as trustor may have designated in a written instrument delivered to the trustee prior to the death of trustor except that at least one-third of such principal and income must be distributed to one or more organizations described in sec_170 sec_170 sec_2055 and sec_2522 following trustor’s death if spouse survives trustor such power to substitute the charitable_remainder beneficiary shall be exercisable by spouse during his lifetime the foregoing power may be revoked by trustor during her lifetime or by trustor’s last will and testament if charity and or any charitable_organization designated by trustor and or spouse is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any income or principal of the trust is to be distributed to it then the trustee shall distribute such income or principal to such one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustee shall select in the trustee’s sole discretion moreover if less than one-third of such principal and income would otherwise be distributed to one or more organizations described in sec_170 sec_170 sec_2055 and sec_2522 the trustee shall distribute to one or more organizations selected by the trustee such additional_amount necessary to result in one- third of such principal and income being distributed to organizations described in sec_170 sec_170 sec_2055 and sec_2522 sec_3_2 of trust designates the initial special trustee and successor special trustees and provides that in no event shall trustor or any party who is related or subordinate to trustor or spouse within the meaning of sec_672 act as the special trustee pursuant to article of trust trustor or spouse if he survives trustor who is the initial trustee of trust shall have the power to remove the special trustee then in office with another special trustee provided however that in no event shall trustor or spouse or any party who is related or subordinate to trustor or spouse within the meaning of sec_672 act as the special trustee plr-151360-07 it is represented that at the time trust is funded the present_value of the remainder_interest will be at least ten percent of the value of the property contributed to trust your authorized representative has requested the following rulings with regard to the proposed trust trust qualifies as a crut under sec_664 the power of the special trustee to allocate payments of a portion of the unitrust_amount among the beneficiaries does not prevent trust from qualifying as a crut the power retained by trustor or her spouse if she predeceases her spouse to appoint a successor special trustee and to remove the special trustee and substitute another special trustee does not prevent trust from qualifying as a crut the creation of the survivor unitrust_interest by trustor qualifies for the marital_deduction under sec_2523 so that trustor is not subject_to gift_tax on the creation of trust upon the death of trustor the survivor’s unitrust_interest qualifies for the marital_deduction under sec_2056 and the power of the trustor or her spouse if she predeceases her spouse to appoint assets of the trust among one or more charitable organizations described in sec_170 sec_2055 and sec_2522 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of the payment does not cause trust to be disqualified as a crut ruling sec_1 and pursuant to sec_4 of revproc_2008_3 2008_1_irb_110 the internal_revenue_service service ordinarily will not issue rulings as to whether a charitable_remainder_trust that provides for annuity or unitrust payments for one or two measuring lives satisfies the requirements described in sec_664 in lieu of seeking the service’s advance approval of a crut trustor is directed to follow the sample crut provisions outlined in revproc_2005_55 2005_2_cb_367 by following the models contained in revproc_2005_55 trustor can be assured that the service will recognize a_trust as meeting all of the requirements of a qualified crut plr-151360-07 under sec_664 provided that the trust operates in a manner that is consistent with the terms of the trust instrument and provided the trust is a valid trust under applicable local law in the present case trust contains provisions not addressed in revproc_2005_ therefore we will rule on whether those provisions disqualify trust as a crut under sec_664 sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for the uses of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or a part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of the remainder_interest passing to charity is at least percent of the initial net fair_market_value of all property placed in the trust sec_1_664-1 of the income_tax regulations provides that generally a charitable_remainder_trust is a_trust that provides for a specified distribution at least annually to one or more beneficiaries at least one of which is not a charity for life or for a term of years with an irrevocable remainder_interest to be held for the benefit of or paid over to charity sec_1_664-1 provides that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the date or time of the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a for purposes of the preceding sentence neither the grantor nor the grantor’s spouse shall be treated as the owner of the trust under subpart e merely because the grantor or the spouse is named as a recipient plr-151360-07 sec_1_664-3 provides that a_trust is a not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a were applicable to such trust sec_674 provides the general_rule that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to apportion the income within a class of beneficiaries or to pay corpus to a class of beneficiaries see revrul_77_73 1977_1_cb_175 sec_1_674_c_-1 provides that the powers to which sec_674 applies are powers a to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or b to pay out corpus to or for a beneficiary or class of beneficiaries whether or not income beneficiaries in order for such a power to fall within the exception of sec_674 it must be exercisable solely without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor sec_1_674_d_-2 provides that a power in the grantor to remove substitute or add trustees may prevent the trust from qualifying under sec_674 or d for example if a grantor has an unrestricted power to remove an independent_trustee and substitute any person including the grantor as trustee the trustee will not qualify under sec_674 or d see revrul_77_285 1977_2_cb_213 in the present case article of trust provides for a unitrust_amount of x percent of the net fair_market_value of the assets of the trust valued on the first day of the unitrust period in each taxable_year of the unitrust period the trustee shall pay i twenty-five percent of the unitrust_amount to trustor for her lifetime and then after her death to spouse during his lifetime if he survives trustor and ii seventy-five percent of the unitrust_amount to trustor for her lifetime then after her death to spouse during his lifetime if he survives trustor and or any organization described on sec_170 sec_2055 and sec_2522 as the special trustee in the exercise of absolute discretion directs as noted above sec_674 provides an exception to the general_rule of sec_674 with regard to certain powers to apportion trust income or principal among a class of plr-151360-07 beneficiaries thus a provision that gives an independent_trustee the power to allocate the unitrust_amount among the charitable and noncharitable beneficiaries on an annual basis is not inconsistent with the provisions of the code and regulations governing charitable_remainder trusts provided that the governing instrument requires that a portion of the unitrust_amount must be allocated and paid to the noncharitable beneficiaries each year and provided that the portion of the unitrust_amount so paid is not de_minimis under the facts and circumstances for each year based on the foregoing we conclude that the provision in trust that gives the special trustee the power to allocate a portion of the unitrust_amount among charitable and noncharitable beneficiaries will not preclude trust from qualifying as a crut under sec_664 in addition under article of trust trustor or spouse if he survives trustor reserves the right to remove the special trustee then in office and replace such special trustee with another special trustee provided however that in no event shall trustor or spouse or any party who is related or subordinate to trustor or spouse within the meaning of sec_672 act as the special trustee article designates the initial special trustee and the successor special trustee and provides that in no event shall trustor spouse or any party who is related or subordinate to either trustor or spouse within the meaning of sec_672 act as the special trustee based solely on the information submitted and representations made we conclude that trustor or her spouse if she predeceases her spouse has not retained a power to remove the special trustee that would allow either of them to substitute any person including themselves as special trustee or that would subordinate the special trustee to trustor or spouse article of the trust agreement provides that the special trustee can be replaced only by the persons named in the trust agreement and in the order they are named in no event will the special trustee be a person or entity related to or subordinate to either trustor or spouse for these reasons we conclude that the special trustee is an independent_trustee within the meaning of sec_674 further we conclude that the provisions in the trust agreement providing trustor or her spouse if she predeceases her spouse with the power to replace the special trustee will not cause any person to be treated as the owner of the trust or any portion thereof accordingly this provision will not prevent trust from qualifying as a crut under sec_664 we note that in this case the trust instrument provides trustor and then following trustor’s death spouse if he survives trustor with the power to replace charity as the charitable_remainder beneficiary with one or more substitute charitable organizations because trustor will retain the right to designate the charitable_remainder beneficiary or beneficiaries of the crut trustor will not make a completed_gift of the remainder_interest when the trust is created however the retention of this power will not plr-151360-07 disqualify an otherwise qualifying charitable_remainder_trust under sec_664 and the applicable regulations revrul_76_8 1976_1_cb_179 ruling sec_2523 provides that when a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor's spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value under sec_2523 the deduction under sec_2523 is disallowed when on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest transferred to the spouse will terminate or fail if the donor retains in himself an interest in such property and if by reason of such retention the donor may possess or enjoy any part of the property after such termination or failure of the interest transferred to the donee spouse sec_2523 provides that if after the transfer the donee spouse is the only non-charitable beneficiary other than the donor of a qualified remainder trust sec_2523 shall not apply to the interest in such trust which is transferred to the donee spouse under sec_2056 the term qualified_charitable_remainder_trust means a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 sec_25_2523_g_-1 of the gift_tax regulations provides that the donee spouse's interest need not be an interest for life to qualify for a marital_deduction under sec_2523 in the present case upon the creation of trust trustor is treated as making a gift to spouse of a successive unitrust_interest for life spouse is the only noncharitable beneficiary other than trustor of trust assuming that trust satisfies the requirements of sec_664 the successive unitrust_interest from trustor to spouse will qualify for the marital_deduction under sec_2523 upon the creation of the trust ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross plr-151360-07 estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that if the surviving_spouse of a decedent is the only non-charitable beneficiary of a qualified_charitable_remainder_trust sec_2056 shall not apply to any interest that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that the term qualified_charitable_remainder_trust means a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 as noted above sec_2056 provides that the terminable_interest_rule does not apply to situations where the donee spouse is the only non-charitable beneficiary of a_trust that satisfies the requirements of sec_664 in the present case trust provides for the unitrust_amount to be paid for the life of trustor upon trustor’s death the unitrust_amount will be paid to spouse if he survives trustor for his life thus upon the death of trustor spouse will be the only noncharitable beneficiary of trust assuming that trust satisfies the requirements of sec_664 the unitrust_interest passing from trustor to spouse will qualify for the marital_deduction under sec_2056 ruling sec_1_664-3 provides any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment for example the governing instrument may provide that a portion of the trust assets may be distributed currently or upon the death of one or more recipients to an organization described in sec_170 in the present case the power of trustor or her spouse if she predeceases her spouse to appoint assets of trust among one or more charitable organizations described in sec_170 sec_2055 and sec_2522 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of the payment will not cause trust to be disqualified under sec_664 plr-151360-07 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter
